Citation Nr: 0719634	
Decision Date: 06/29/07    Archive Date: 07/05/07

DOCKET NO.  04-09 372	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Whether new and material evidence has been presented to 
reopen a claim for service connection for rectal bleeding 
and, if so, whether service connection is now warranted.

2.  Whether new and material evidence has been presented to 
reopen a claim for service connection for gastroesophageal 
reflux disease (GERD), claimed as digestive disorder, and, if 
so, whether service connection is now warranted.

3.  Whether new and material evidence has been presented to 
reopen a claim for service connection for swelling of the 
left hand and, if so, whether service connection is now 
warranted.

4.  Whether new and material evidence has been presented to 
reopen a claim for service connection for swelling of the 
right hand and, if so, whether service connection is now 
warranted.

5.  Entitlement to service connection for hiatal hernia.

6.  Entitlement to service connection for swelling of the 
left leg.

7.  Entitlement to service connection for swelling of the 
right leg.

8.  Entitlement to service connection for a prostate 
condition.

9.  Entitlement to service connection for a back condition.  

10.  Entitlement to service connection for calcaneal 
tendonitis, left leg, claimed as bilateral leg condition.  

11.  Entitlement to service connection for calcaneal 
tendonitis, right leg, claimed as bilateral leg condition.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

D. Vella Camilleri, Associate Counsel


INTRODUCTION

The veteran served on active duty from December 1963 to 
December 1966.

This matter is now before the Board of Veterans' Appeals 
(Board) pursuant to a July 2003 rating decision by the 
Montgomery, Alabama, Regional Office (RO) of the Department 
of Veterans Affairs (VA).  Appeal to the Board was perfected.  


FINDINGS OF FACT

1.  An unappealed August 1996 rating decision denied service 
connection for rectal bleeding, a stomach condition shown as 
gas, and swelling of the hands on the basis that there was no 
evidence to establish the veteran incurred any disabling 
residuals from the treatment received on active duty.  

2.  The evidence submitted since the RO's August 1996 rating 
decision denying service connection for rectal bleeding and a 
stomach condition shown as gas is new and material as it 
includes evidence that raises a reasonable possibility of 
substantiating the claims.  

3.  The evidence submitted since the RO's August 1996 rating 
decision denying service connection for swelling of the hands 
is not new and material as it remains devoid of medical 
evidence suggesting that the veteran has such swelling.  

4.  An October 2001 colonoscopy was normal and there is no 
medical evidence to establish a link between the veteran's 
history of rectal bleeding and service.  

5.  A link between GERD and service is not established.  

6.  There is no medical evidence that the veteran has hiatal 
hernia.

7.  There is no medical evidence that the veteran has 
swelling of the bilateral legs.

8.  A link between prostatic hypertrophy and service is not 
established.  

9.  There is no medical evidence that the veteran has a back 
condition.

10.  There is no medical evidence that the veteran has 
calcaneal tendonitis of the bilateral legs.  



CONCLUSIONS OF LAW

1.  The RO's August 1996 decision denying service connection 
for rectal bleeding is final.  38 U.S.C.A. § 7105(c) (West 
1991); 38 C.F.R. §§ 3.104(a), 3.160(d), 20.302(a), 20.1103 
(1996).

2.  The evidence added to the record subsequent to the RO's 
August 1996 rating decision is new and material and the claim 
for service connection for rectal bleeding is reopened.  
38 U.S.C.A. §§ 1110, 5108, 7105 (West 2002); 38 C.F.R. 
§ 3.156 (2006).  

3.  The criteria for service connection for rectal bleeding 
have not been met.  38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. 
§ 3.303 (2006).

4.  The RO's August 1996 decision denying service connection 
for a stomach condition shown as gas is final.  38 U.S.C.A. 
§ 7105(c) (West 1991); 38 C.F.R. §§ 3.104(a), 3.160(d), 
20.302(a), 20.1103 (1996).

5.  The evidence added to the record subsequent to the RO's 
August 1996 rating decision is new and material and the claim 
for service connection for GERD, claimed as digestive 
disorder, is reopened.  38 U.S.C.A. §§ 1110, 5108, 7105 (West 
2002); 38 C.F.R. § 3.156 (2006).  

6.  The criteria for service connection for GERD, claimed as 
digestive disorder, have not been met.  38 U.S.C.A. § 1131 
(West 2002); 38 C.F.R. § 3.303 (2006).

7.  The RO's August 1996 decision denying service connection 
for swelling of the hands is final.  38 U.S.C.A. § 7105(c) 
(West 1991); 38 C.F.R. §§ 3.104(a), 3.160(d), 20.302(a), 
20.1103 (1996).

8.  New and material evidence has not been received since 
August 1996 to reopen the claim of entitlement to service 
connection for swelling of the hands.  38 U.S.C.A. §§ 1154, 
5108 (West 2002); 38 C.F.R. §§ 3.156 (2006).

9.  The criteria for service connection for hiatal hernia 
have not been met.  38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. 
§ 3.303 (2006).

10.  The criteria for service connection for swelling of the 
left leg have not been met.  38 U.S.C.A. § 1131 (West 2002); 
38 C.F.R. § 3.303 (2006).

11.  The criteria for service connection for swelling of the 
right leg have not been met.  38 U.S.C.A. § 1131 (West 2002); 
38 C.F.R. § 3.303 (2006).

12.  The criteria for service connection for a prostate 
condition have not been met.  38 U.S.C.A. § 1131 (West 2002); 
38 C.F.R. § 3.303 (2006).

13. The criteria for service connection for a back condition 
have not been met.  38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. 
§ 3.303 (2006).

14.  The criteria for service connection for calcaneal 
tendonitis, left leg, claimed as bilateral leg condition, 
have not been met.  38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. 
§ 3.303 (2006).

15.  The criteria for service connection for calcaneal 
tendonitis, right leg, claimed as bilateral leg condition, 
have not been met.  38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. 
§ 3.303 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran seeks to establish service connection for rectal 
bleeding, GERD, and swelling of the bilateral hands.  In a 
July 2003 rating decision, the RO declined to reopen the 
claim for swelling of the bilateral hands, reopened the 
claims for rectal bleeding and GERD, but continued the 
denials issued in a previous final decision.  The Board has 
an obligation to make an independent determination of its 
jurisdiction regardless of findings or actions by the RO.  
Barnett v. Brown, 8 Vet. App. 1 (1995), aff'd, 83 F.3d 1380 
(Fed. Cir. 1996).  

An August 1996 rating decision denied service connection for 
bleeding from the rectum, a stomach condition shown as gas, 
and swelling of the hands on the basis that there was no 
evidence to establish the veteran incurred any disabling 
residuals from treatment received on active duty.  The RO 
notified the veteran of this decision by letter dated August 
7, 1996 and enclosed a copy of the rating decision for his 
review, but he did not file a timely appeal.  See 38 U.S.C.A. 
§ 7105(c) (West 1991); 38 C.F.R. §20.302(a) (1996) (a 
claimant must file a notice of disagreement (NOD) with a 
determination by the agency of original jurisdiction (AOJ) 
within one year from the date notice of that determination is 
mailed).  An unappealed determination of the AOJ is final.  
38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §§ 3.104(a), 
3.160(d), 20.302(a) (2006).  

The veteran filed a claim to reopen in January 2003, and this 
appeal ensues from the RO's July 2003 rating decision, which 
declined to reopen the claim for swelling of the bilateral 
hands, reopened the claims for service connection for rectal 
bleeding and GERD, and continued the previous denials of 
service connection.  As a general rule, once a claim has been 
disallowed, that claim shall not thereafter be reopened and 
allowed based solely upon the same factual basis.  
38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2006).  
If the claimant presents new and material evidence, however, 
the claim shall be reopened and the former disposition of the 
claim shall be reviewed.  38 U.S.C.A. § 5108 (West 2002).  

New evidence means existing evidence not previously submitted 
to agency decision makers.  38 C.F.R. § 3.156(a) (2006).  
Material evidence means existing evidence that, by itself or 
when considered with previous evidence of record, relates to 
an unestablished fact necessary to substantiate the claim.  
Id.  New and material evidence can be neither cumulative nor 
redundant of the evidence of record at the time of the last 
prior final decision of the claim sought to be reopened, and 
must raise a reasonable possibility of substantiating the 
claim.  Id.  For evidence to be sufficient to reopen a 
previously denied and final claim, it must be both new and 
material.  If the evidence is not material, the inquiry ends 
and the claim cannot be reopened. 

Service connection is established for a current disability 
resulting from injury suffered or disease contracted in the 
line of duty, or for aggravation of a preexisting injury 
suffered or disease contracted in the line of duty, during 
periods of active military service.  38 U.S.C.A. §§ 1110, 
1131 (West 2002); 38 C.F.R. § 3.303 (2006).  

Evidence before the RO in August 1996 included the veteran's 
service medical records, which contain several references to 
rectal bleeding and a complaint of gas and stomach pain.  See 
January 1965, December 1965 and November 1966 sick call 
treatment records.  In August 1966, the veteran complained of 
swelling of his hands and exhibited a rash on his hands.  An 
impression of allergy reaction was made.  The following day, 
the swelling was down considerably but the veteran complained 
of pain on the tips of his fingers.  An impression of tinea 
corporis was made, possibly secondary to allergic reaction.  
See sick call treatment record.  At the time of his discharge 
from active service, clinical evaluations of the veteran's 
abdomen and viscera, anus and rectum, and upper extremities 
were normal.  See November 1966 report of medical 
examination.  No post-service medical evidence had been 
associated with the claims folder at the time of the August 
1996 rating decision.  

Evidence submitted since the RO's August 1996 decision 
includes both private and VA treatment records, which are 
devoid of reference to complaint of, or treatment for, 
swelling of the hands.  See VA treatment records; records 
from Dr. Mosley.  The VA records indicate that the veteran 
was first seen at the Jasper Outpatient Clinic in April 2001 
with no acute problems but with some chronic complaints, to 
include a history of passing blood in his stool and 
discomfort in the epigastric area.  An impression of history 
of GI bleeds of unknown etiology (chronic) was made.  A 
November 2001 note contains an impression of GERD.  

The medical evidence associated with the claims folder since 
the August 1996 rating decision is new in the sense that it 
was not previously of record.  None of these records, 
however, are considered material to the question of whether 
the veteran is entitled to service connection for swelling of 
the hands as they do not indicate the veteran has been 
treated for such swelling.  As such, the Board finds that the 
veteran has failed to submit new and material evidence to 
reopen the claim for entitlement to service connection for 
swelling of the hands, and the claim to reopen must be 
denied.  As for the veteran's other claims, the records cited 
raise a reasonable possibility of substantiating the claims 
for service connection for rectal bleeding and GERD and are 
thus considered material.  Having found that new and material 
evidence has been presented, the claims for entitlement to 
service connection for rectal bleeding and GERD are reopened 
for review on the merits.  

The evidence of record does not support the claim for service 
connection for rectal bleeding, which was initially denied 
because there was no evidence the veteran had incurred any 
disabling results from the treatment received on active duty.  
See August 1996 rating decision.  While VA treatment records 
reveal that the veteran has complained of rectal bleeding, no 
confirmed diagnosis of rectal bleeding has been made and an 
October 2001 colonoscopy that was scheduled to evaluate his 
claim of a history of rectal bleeding was normal.  See April 
2001 and August 2001 outpatient clinic notes; October 2001 GI 
colonoscopy report.  The most recent medical evidence of 
record contains an impression of prior history of rectal 
bleed with normal colonoscopy.  See November 2001 outpatient 
clinic note.  In light of the fact that the October 2001 
colonoscopy was normal, and in the absence of a confirmed 
diagnosis involving rectal bleeding or any indication that 
the alleged history of rectal bleeds is related to service, 
service connection for rectal bleeding is not warranted and 
the claim must be denied.  

The evidence of record also does not support the claim for 
service connection for GERD, claimed as digestive disorder, 
which was also initially denied because there was no evidence 
the veteran had incurred any disabling results from the 
treatment received on active duty.  See August 1996 rating 
decision.  While a November 2001 outpatient treatment record 
reveals that the veteran has been diagnosed with stable GERD, 
this evidence is dated more than three decades after his 
separation from service, and there is no contemporaneous 
documentation of symptomatology between the time of service 
and these initial findings.  In addition to the span of time 
between the veteran's active service and the documentation 
and diagnosis of GERD, the medical evidence of record does 
not otherwise establish a link between the recently diagnosed 
condition and the in-service complaints of gas.  In the 
absence of medical evidence establishing a link between GERD 
and service, service connection must be denied.  

The Board also finds that the preponderance of the evidence 
is against the veteran's other service connection claims.  
His service medical records are devoid of reference to 
complaints involving hiatal hernia, swelling of the left and 
right legs, and calcaneal tendonitis of the right and left 
legs.  The veteran was seen with complaint of back pain in 
the area of his right flank in conjunction with complaint of 
chest pain, chills, fever and headache.  He was thereafter 
admitted with a diagnosis of acute prostatitis and underwent 
treatment for prostatitis.  After liver function studies were 
returned, he was diagnosed with infectious hepatitis and was 
evacuated for further treatment.  Upon his second admission, 
it was noted that his urinary tract symptoms were due to a 
prostatitis that had cleared on therapy prior to his 
evacuation.  See March 1966 sick call treatment record, 
clinical record and health record.  At the time of his 
discharge from service, clinical evaluations of the veteran's 
abdomen and viscera and lower extremities were normal.  See 
November 1966 report of medical examination.  

Post-service medical evidence indicates that the veteran was 
diagnosed on one occasion with prostatic hypertrophy.  See 
April 2001 VA outpatient clinic note.  This record, dated 
more than three decades after the veteran's separation from 
service, is the only evidence showing the presence of a 
prostate condition.  Moreover, there is no contemporaneous 
documentation of symptomatology between the time of service 
and this initial finding, nor does the medical evidence 
establish a link between prostatic hypertrophy and the 
prostatitis that was resolved in service.  In the absence of 
any medical evidence establishing such a link, service 
connection for a prostate condition must be denied.  

The post-service medical evidence is devoid of any diagnosis 
involving hiatal hernia, swelling of the left and right legs, 
and a back condition.  The Board acknowledges that a May 2002 
VA outpatient clinic note reports that the veteran's problems 
included calcaneal tendonitis, but the impression made did 
not reference this condition and prior medical records reveal 
that the veteran was diagnosed with calcaneal spurs rather 
than calcaneal tendonitis.  See e.g., November 2001 
outpatient clinic note.  The application of 38 C.F.R. § 3.303 
has an explicit condition that the veteran must have a 
current disability.  See Rabideau v. Derwinski, 2 Vet. App. 
141, 143 (1992) (establishing service connection requires 
evidence of a relationship between a current disability and 
events in service or an injury or disease incurred therein).  
Without confirmed diagnoses of hiatal hernia, swelling of the 
left and right legs, a back condition, and calcaneal 
tendonitis of the right and left legs, service connection is 
not warranted for any of these claims.  

VA's duties to notify and assist claimants in substantiating 
a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2005); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2006).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and the representative, if any, of any information, 
and any medical or lay evidence, that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002 & 
Supp. 2005); 38 C.F.R. § 3.159(b) (2006); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  In accordance with 
38 C.F.R. § 3.159(b)(1), proper notice must inform the 
claimant of any information and evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to 
provide.  Proper notice must also ask the claimant to provide 
any pertinent evidence in his or her possession.  Notice 
should be provided to a claimant before the initial 
unfavorable AOJ decision on a claim.  Pelegrini v. Principi, 
18 Vet. App. 112 (2004).  

During the pendency of the veteran's appeal, the Court of 
Appeals for Veterans' Claims (Court) issued a decision 
regarding the notice requirements associated with claims to 
reopen.  VA must notify a claimant of the evidence that is 
needed to reopen the claim as well as the evidence that is 
needed to establish entitlement to the underlying claim.  
More specifically, the RO must provide notice as to what 
evidence is necessary to substantiate the element(s) of 
service connection that was found insufficient in its 
previous denial.  Kent v. Nicholson, 20 Vet. App. 1 (2006).  
As the claims for service connection for rectal bleeding and 
GERD, claimed as digestive disorder, have been reopened, any 
defect in the notice as required by Kent would be harmless.  


The Board acknowledges that the veteran was not specifically 
notified as to what evidence was necessary to substantiate 
the element(s) of service connection that had been found 
insufficient in the RO's previous denial of his claim for 
service connection of swelling of the right and left hands as 
required by Kent.  There has been no resulting prejudice to 
the veteran, however, as the RO specifically outlined what 
elements of a claim for service connection the veteran lacked 
in its August 2006 rating decision by noting that there was 
no evidence showing that the veteran had incurred any 
disabling residuals from the treatment received on active 
duty.  The veteran was also informed of what constitutes new 
and material evidence both prior and subsequent to the rating 
decision on appeal.  See March 2003 and November 2003 
letters.  As such, the veteran has been adequately informed 
as to what evidence is necessary to reopen his claim and 
establish service connection for swelling of the right and 
left hands.  Furthermore, there is no indication that the 
notice issued has prevented the veteran from providing 
evidence necessary to substantiate his claims and/or affected 
the essential fairness of the adjudication of the claim, or 
that the record is incomplete due to VA action or inaction 
with respect to notification.  See Pelegrini, 18 Vet. App. at 
120.  

As for the remaining claims, prior to the issuance of the 
rating decision that is the subject of the appeal, the 
veteran was advised of the necessary evidence to substantiate 
his claims for service connection; that the RO would assist 
him in obtaining additional information and evidence; and of 
the responsibilities on both his part and VA's in developing 
the claims.  See March 2003 letter.  The veteran was later 
informed of the need to provide the RO with any evidence or 
information he might have pertaining to his claims.  See 
January 2004 statement of the case (SOC).  As such, VA 
fulfilled its notification duties.  Quartuccio, 16 Vet. App. 
at 187.  Although VA did not provide notice as to the 
appropriate disability rating or effective date of any grant 
of service connection, the Board finds no prejudice to the 
veteran in proceeding with the issuance of a final decision, 
as the claims are being denied.  See Dingess v. Nicholson, 19 
Vet. App. 473 (2006).  

VA also has a duty to assist claimants in obtaining evidence 
needed to substantiate a claim.  38 U.S.C.A. § 5103A (West 
2002); 38 C.F.R. § 3.159 (2006).  This duty has also been 
met, as the relevant service, VA and private treatment 
records have been associated with the claims folder.  The 
record does not suggest the existence of additional, 
pertinent evidence that has not been obtained and the veteran 
informed VA that he had no new medical or treatment records 
to offer in support of his claim other than what he had 
advised the RO of.  See December 2003 VA Form 21-4138.  

For the reasons set forth above, and given the facts of this 
case, the Board finds that no further notification or 
assistance is necessary, and deciding the appeal at this time 
is not prejudicial to the veteran.


ORDER

The reopened claim for service connection for rectal bleeding 
is denied.  

The reopened claim for service connection for GERD, claimed 
as digestive disorder, is denied.  

New and material evidence has not been received to reopen 
appellant's claim for service connection for swelling of the 
right hand.  The request to reopen this claim is denied.

New and material evidence has not been received to reopen 
appellant's claim for service connection for swelling of the 
left hand.  The request to reopen this claim is denied.

Service connection for hiatal hernia is denied.

Service connection for swelling of the left leg is denied.

Service connection for swelling of the right leg is denied.

Service connection for a prostate condition is denied.

Service connection for a back condition is denied.

Service connection for calcaneal tendonitis, left leg, 
claimed as bilateral leg condition, is denied.  

Service connection for calcaneal tendonitis, right leg, 
claimed as bilateral leg condition, is denied.  


____________________________________________
MARY GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


